Citation Nr: 1727378	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include major depressive disorder (MDD).

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by: Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970 in the Navy and also had service in Navy Reserve from November 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  A transcript of that hearing is of record.

Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal and has modified the issues on appeal accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset during active service.

2.  The Veteran's current tinnitus had onset during active service.

3.  Throughout the appeal period the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, suicidal ideation, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances.

4.  The evidence of record demonstrates that throughout the appeal period the Veteran has been unable to secure or follow substantially gainful employment as a result of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria to establish service connection for tinnitus have been met.
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a).

3.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R
§§ 4.1-4.7, 4.130, Diagnostic Code 9411.  

4.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DUTIES TO ASSIST AND NOTIFY

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

MERITS OF THE CLAIMS

I.  SERVICE CONNECTION FOR BILATERAL HEARING LOSS AND TINNITUS 

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends began in service and have been recurrent since that time.  Because the Veteran is competent to report that his diagnosed hearing loss and tinnitus symptoms began in service and there is no evidence to contradict those contentions, the Board finds that service connection is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

It is undisputed that the Veteran has hearing loss as required under 38 C.F.R.
§ 3.385 and tinnitus per his VA medical examination.  See November 2011 Rating Decision.  Instead the case turns on whether the Veteran's hearing loss and tinnitus are related to his military service.  Following his examination the Veteran submitted statements that indicate that he has suffered tinnitus and hearing loss since service, and first noted his hearing symptoms while in service.  See January 2012 Notices of Disagreements, see also August 2015 Private Audiological Examination Report.  Additionally, the Veteran specified that his hearing loss and tinnitus began after he was exposed to significant noise related to his military occupation as a fork lift operator and also small arms fire noise while in Vietnam.  Id.  While the VA examiner opined in his December 2010 report that the Veteran's hearing loss and tinnitus were more likely than not due to his post-military occupation, the examiner was unaware that the Veteran had hearing protection while working in the private sector and did not have hearing protection in the military.  Id.  In that regard, the Board finds that the Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the examiner is certainly qualified to diagnose the Veterans hearing loss and tinnitus, the Board does not find the examiners nexus opinion as probative as the Veteran's reports regarding the onset of the Veteran's symptoms because the examiner did not have the opportunity to fully consider the Veteran's history.  A VA examiner's failure to consider the claimant's testimony when formulating an opinion renders that opinion inadequate.  McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016); Barr v. Nicholson, 21 Vet.App. 303, 310-11 (2007); Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007).  The Board finds that the probative evidence of record is sufficient to satisfy the nexus and in-service occurrence elements of service connection.  Consequently, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  


(CONTINUED ON NEXT PAGE)

II. INCREASED RATING-PTSD

The Veteran seeks an increased rating for his PTSD and MDD.  Specifically, the Veteran and his representative have noted that they believe the Veteran deserves a rating between 50 to 70 percent for his PTSD and MDD.  See Hrg. Tr. at 20. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire period on appeal.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Throughout the appeal period the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, suicidal ideation, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances.

The Veteran's PTSD is currently evaluated as 30 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.Under Diagnostic Code 9411, a 30 percent evaluation requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating, but no greater.  In this regard the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, hypervigilance, suicidal ideation, increasingly isolative behavior and inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Therefore, the Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater.  See 38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the Veteran testified at his hearing that he has significant problems with sleep and nightmares and that he had to leave his job due to increasing stress and altercations resulting from his PTSD.  See  Hrg. Tr.  The Veteran's reports are supported by medical evidence of record.  Specifically, the VA medical examiner noted that the "[Veteran] experiences significant, ongoing sleep disturbance, depressed mood, and a significant lack of interest in/motivation toward engaging in life, which played a significant role in his decision to retire from his work when he did."  See November 2010 VA PTSD Examination.  The examiner further noted that the Veteran has intrusive distressing recollection of events, frequent distressing dreams, and psychological distress at exposure to cues that symbolize or resemble an aspect of the traumatic events.  

With respect to social impairment, the Veteran and his spouse have noted that the Veteran has been increasingly isolated from friends and family.  Hrg. Tr. 3-5.  The Veteran testified that he is in essence close to two of his friends and has not talked to his son in several years.  Id.  Additionally, the Veteran testified that he mostly just likes to be alone in his shop and that if it were not for his wife he would mostly remain at home due to his problems with sleeping and concentration.  Id.  The Veteran acknowledged some suicidal ideation and self-harm thoughts, though he did testify that he does not actively contemplate suicide because of his positive relationship with his wife and because she depends on him.  Id. at 11.  The Veteran's reports are backed by the medical evidence of record.  The November 2010 VA examiner noted that the Veteran has virtually all symptoms of major depressive disorder including depressed mood, lack of interest in pleasurable activities, decreased appetite and significant weight loss, insomnia, psychomotor agitation observable by examiner, daily fatigue, feelings of worthlessness, poor concentration, difficulty making decisions, and thoughts about death.  These same symptoms are present within the Veteran's medical records which note increasing difficulty with anxiety and depression since retirement.  See September 2015 VA Medical Record.  Further, these records show the same issues of sleep disturbances, intrusive thoughts, and flashbacks.  Id. 

Thus, the medical evidence, combined with the Veteran's subjective reports of her symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Board notes that the Veteran has a depressed mood, chronic sleep impairment, suicidal ideation, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's disorder is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  In the Board's judgment, considering all the lay and medical evidence as outlined above, and including a review of the Veteran's medical records, the Veteran's retains functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that he retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.  Additionally, while the Veteran is always presumed to be seeking the highest rating, the Veteran and his representative have specifically advocated that they believe the Veteran deserves a rating between 50 to 70 percent for his PTSD and MDD.  See Hrg. Tr. at 20. 

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Here, the Veteran's GAF score was found to be 50 in the course of his November 2010 VA examination.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the assignment of an initial 70 percent rating, but weighs against the assignment of a disability rating higher than 70 percent during that time period, for the Veteran's service-connected PTSD, to include MDD.  As such, the Veteran's claim has been granted in part and denied in part, with the benefit of the doubt rule being applied accordingly.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  TOTAL DISABILITY RATING BASED ON INDIVIDUAL UNEMPLOYABILITY TDIU

The Board finds that the Veteran's service connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  The Board acknowledges that the RO had contacted the Veteran to ascertain whether he was expressly raising a claim for TDIU, and that in response the Veteran indicated that he did not wish to raise a TDIU claim when he submitted evidence of unemployment in conjunction with his notice of disagreement and request for a higher rating.  However, the Federal Circuit has held that once a claimant (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) additionally submits evidence of unemployability, the VA must consider TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).  Accordingly, the Board fully respects the Veteran's wishes along with the RO's efforts, but finds that the issue has been raised, the claim is appropriately before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and an award of TDIU is warranted for the reasons laid out below.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  See
38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board grants a 70 percent disability rating for PTSD throughout the appeal period.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.

With the schedular criteria for an award of TDIU having been met, the Board finds that the Veteran has been unable to obtain or maintain substantially gainful employment for the entire period on appeal.  A review of the record shows that the Veteran has a high school education and has spent nearly his entire career in the logging and wood products production field.  See November 2010 VA PTSD Examination.  The Veteran has submitted a statement along with testimony that he left his job due to mental health issues to include his PTSD.  See January 2012 Notice of Disagreement; see also Hrg. Tr. at 18-19.  The Veteran's proffered reason for departing his position is supported by the medical evidence of record.  The VA medical examiner noted that the "[Veteran] experiences significant, ongoing sleep disturbance, depressed mood, and a significant lack of interest in/motivation toward engaging in life, which played a significant role in his decision to retire from his work when he did."  See November 2010 VA PTSD Examination.  Given the Veteran's education and work history and the functional impairments resulting from his service connected disabilities including PTSD, bilateral hearing loss, and tinnitus, the Board finds that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities for the entire period on appeal.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial rating, of 70 percent, but no greater, for PTSD, to include MDD is granted.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


